DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-8, 12-14, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 7,856,528) and further in view of https://www.racksolutions.com/news/data-center-optimization/blade-server-vs-rack-server/, henceforth known as Racksolutions.
Consider claim 14, Frost in view of Racksolutions discloses a storage system, comprising: a plurality of blades, each having one or more processors and solid-state storage memory having erase blocks; and the plurality of blades configurable to map data segments into data stripes, and write the data stripes across the plurality of blades, including writing a first data stripe from a first data segment across a first plurality of blades comprising blades of heterogeneous total amounts of the solid-state storage memory capacity per blade, and writing a second data stripe from the first data segment across a second plurality of blades (abstract, Col. 1 lines 40-60, Col. 2 lines 35-64, Col. 5 lines 17-25, Col. 6 lines 32-42, Col. 7 lines 24-46, and 63-Col. 8 line 3 and lines 57-67, Col. 9 lines 1-20, Col. 10 lines 45-46, Col. 18 lines 25-27 Col. 21-22 lines 54-2, Frost discloses a plurality of flash memory devices that are dividing into dies, planes, blocks, pages, and page stripes, among other groupings. Data is mapped to storage locations using these divisions to store the data. Various length page stripes are stored across the Flash memory devices. Frost does not explicitly teach that the various flash memory devices are blades, however Racksolutions describes the use of blade servers.).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Frost reference so that the flash storage devices are blades, because Blades allow for high computing with good power consumption and high serviceable due to being hot swappable.
Claims 1 and 8 are the method and computer readable medium claims to the system claim 14 above and is rejected using the same rationale.
Consider claim 17, Frost in view of Racksolutions discloses the storage system of claim 14, wherein the first data stripe is N+2 protected and the second data stripe is M+2 protected, with M less than N (abstract, Col. 1 lines 40-60, Col. 2 lines 35-64, Col. 5 lines 17-25, Col. 6 lines 32-42, Col. 7 lines 24-46, and 63-Col. 8 line 3 and lines 57-67, Col. 9 lines 1-20, Col. 10 lines 45-46, Col. 21-22 lines 54-2, Frost discloses having varying sized stripes with different data protection information.).
Claim 4 is the method and computer readable medium claims to the system claim 17 above and is rejected using the same rationale.
Consider claim 19, Frost in view of Racksolutions discloses the storage system of claim 14, further comprising: the plurality of blades to use adaptive RAID protection schemes for the data stripes across the plurality of blades (abstract, Col. 1 lines 40-60, Col. 2 lines 35-64, Col. 5 lines 17-25, Col. 6 lines 32-42, Col. 7 lines 24-46, and 63-Col. 8 line 3 and lines 57-67, Col. 9 lines 1-20, Col. 10 lines 45-46, Col. 21-22 lines 54-2, varying sized protective page stripes are used across the flash memory devices.  Racksolutions describes the use of blade servers.).
Claims 6 and 12 are the method and computer readable medium claims to the system claim 19 above and is rejected using the same rationale.
Consider claim 20, Frost in view of Racksolutions discloses the storage system with segment level heterogeneity of claim 14, further comprising: 83P70479 12730US.1 (3544US01)the plurality of blades to use one or more levels of (abstract, Col. 1 lines 40-60, Col. 2 lines 35-64, Col. 5 lines 17-25, Col. 6 lines 32-42, Col. 7 lines 24-46, and 63-Col. 8 line 3 and lines 57-67, Col. 9 lines 1-20, Col. 10 lines 45-46, Col. 21-22 lines 54-2, Frost discloses a plurality of flash memory devices that are dividing into dies, planes, lanes, blocks, pages, and page stripes, among other groupings. Data is mapped to storage locations using these divisions to store the data. Racksolutions describes the use of blade servers.).
Claims 7 and 13 are the method and computer readable medium claims to the system claim 20 above and is rejected using the same rationale.

Claims 2, 3, 5, 9-11, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (US 7,856,528) in view of https://www.racksolutions.com/news/data-center-optimization/blade-server-vs-rack-server/, henceforth known as Racksolutions and further in view of Higgins et al. (US 2015/0370701).
Consider claim 15, Frost in view of Racksolutions discloses the storage system of claim 14, further comprising: the plurality of blades configurable to map the data stripes to allocation units, map the allocation units to allocation unit pages, and map the allocation unit pages to physical pages in erase blocks (abstract, Col. 1 lines 40-60, Col. 2 lines 35-64, Col. 5 lines 17-25, Col. 6 lines 32-42, Col. 7 lines 24-46, and 63-Col. 8 line 3 and lines 57-67, Col. 9 lines 1-20, Col. 10 lines 45-46, Col. 21-22 lines 54-2, Frost discloses a plurality of flash memory devices that are dividing into dies, planes, lanes, blocks, pages, and page stripes, among other groupings. Data is mapped to storage locations using these divisions to store the data. Racksolutions describes the use of blade servers.). As for the limitation: “wherein the erase blocks have heterogeneous erase block sizes, and wherein the heterogeneous erase block sizes provides differing erase block sizes” the above combination of references does not explicitly teach this feature but Higgins et al. teaches having both erase blocks and sub-erase blocks for (abstract, [0004], [0023], [0027], [0044], [0045], [0056], [0067], [0079], [0085], [0087]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Frost reference in view of Racksolutions to have heterogeneous erase block sizes, because doing so reduces write amplification through improved garbage collection (Higgins et al.: [0004] and [0056]).
Consider claim 16, Frost in view of Racksolutions discloses the storage system of claim 14, however for the limitation: “wherein each of the data segments comprises a garbage collection domain.”, Frost teaches using Flash memory which utilizes garbage collection, but Frost does not explicitly describe it’s use, however Higgins et al. does teach using garbage collection (abstract, [0004], [0056]).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Frost reference in view of Racksolutions to explicitly use garbage collection because doing so allows for the reclamation of invalid data improving memory management (Higgins et al. [0004]).
Claims 2, 3, 9 and 10 are the method and computer readable medium claims to the system claims 15 and 16 above and is rejected using the same rationale.
Consider claim 18, Frost in view of Racksolutions discloses the storage system of claim 14, further comprising: the plurality of blades to map a first type of data into a first plurality of data segments having a first parity protection and a first one or more garbage collection domains; and the plurality of blades to map a second type of data into a second plurality of data segments having a second parity protection and a second one or more garbage collection domains (abstract, Col. 1 lines 40-60, Col. 2 lines 35-64, Col. 5 lines 17-25, Col. 6 lines 32-42, Col. 7 lines 24-46, and 63-Col. 8 line 3 and lines 57-67, Col. 9 lines 1-20, Col. 10 lines 45-46, Col. 21-22 lines 54-2, Frost discloses a plurality of flash memory devices that are dividing into dies, planes, lanes, blocks, pages, and page stripes, among other groupings. Frost discloses having varying sized stripes with different data protection information. Data is mapped to storage locations using these divisions to store the data. Racksolutions describes the use of blade servers. The use of garbage collection is not explicitly discussed).
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify the Frost reference in view of Racksolutions to explicitly use garbage collection because doing so allows for the reclamation of invalid data improving memory management (Higgins et al. [0004]).
Claims 5 and 11 are the method and computer readable medium claims to the system claim 18 above and is rejected using the same rationale.

Response to Arguments
Applicant's arguments filed 1/22/2021 have been fully considered but they are not persuasive. The applicant first argues that Frost is silent to and the Examiner has not provided where Frost discloses the heterogeneous sizes with respect to the following claim limitation:  “writing a first data stripe from a first data segment across a first plurality of blades of the storage system comprising heterogeneous total amounts of solid-state storage memory capacity per blade ...”. The combination of references teaches that a page stripe, which is made up of pages, can be of different sizes and construction and therefore the total amounts of free capacity and used capacity per blade and per page stripe can be different. Further, Frost discloses that memory sections can be bad (Col. 18 lines 25-27) and imperfections such as these cause each memory device to have different capacities as well.
Second the applicant argues that the sub blocks of Higgins are not erase blocks as the erase blocks in Higgins are the minimum size erasable units. However, Higgins treats these sub-blocks like erase blocks for the 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALSIP whose telephone number is (571)270-1182.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.